Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (currently amended) An apparatus comprising: a computing unit configured to: analyze light emission data, obtained by a process monitor, of a plasma etching processing of a sample at a plurality of wavelengths of light at a plurality of time intervals; acquire correlation data at each of a plurality of combinations of respective time intervals and respective wavelengths, wherein the correlation data includes, for each of the plurality of combinations of the respective time intervals and the respective wavelengths, a respective direction of correlation between a respective light emission intensity for a respective wavelength, determine elements of the plasma having the respective direction of correlation which match each other, and identify an optimum combination of the time interval and the wavelength from the combinations of the respective time intervals and the respective wavelengths by using the correlation data corresponding to the determined elements as an indicator, and output a signal to a controller; and the controller is configured to receive the signal output by the computing unit and control the plasma etching processing of the sample using the identified optimum combination of the time interval and the wavelength to reduce a number of combinations of the time interval and the wavelength used to control the plasma etching processing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed on 7/12/22 regarding claim 1 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest an apparatus comprising: a computing unit configured to: analyze light emission data, obtained by a process monitor, of a plasma etching processing of a sample at a plurality of wavelengths of light at a plurality of time intervals; acquire correlation data at each of a plurality of combinations of respective time intervals and respective wavelengths, wherein the correlation data includes, for each of the plurality of combinations of the respective time intervals and the respective wavelengths, a respective direction of correlation between a respective light emission intensity for a respective wavelength, determine elements of the plasma having the respective direction of correlation which match each other, and identify an optimum combination of the time interval and the wavelength from the combinations of the respective time intervals and the respective wavelengths by using the correlation data corresponding to the determined elements as an indicator, and   output a signal to a controller; and a controller configured to receive the signal output by the computing unit and control the plasma etching processing of the sample using the identified optimum combination of the time interval and the wavelength to reduce a number of combinations of the time interval and the wavelength used to control the plasma etching processing, as cited in claim 1. Furthermore, per MPEP 2106.05(a), paragraphs 3, 4, the invention improves upon the technological process of plasma process monitoring, specifically reducing the amount of time it takes to control the processing by being able to identify an combination of observed plasma process parameters used to control the plasma processing, namely time and wavelength, pgpub [0013, 0082] and will be discussed later; per MPEP 2106.05a, paragraph 3, “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” Pgpub [0002-0010] identifies a technical problem, i.e. the need to obtain optimal combination of the time interval and wavelength which is lacking in the prior art [0009-0010], and identifies the technical improvement/solution realized by the claim over the prior art [0012-0013], which is articulated in more detail in the detailed description and claim, e.g. involving the correlation of time intervals and wavelength, to obtain the optimum combination of control parameters for the plasma processing, discussed at least in paragraphs 2-4 of claim 1, consistent with MPEP 2106.05a, “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718